Supreme Court, New York County, entered September 20, 1979, which, inter alia, directed plaintiffs attorney to *608pay defendant Dorff Construction Co., Inc., $1,000 as costs and legal expenses, modified, on the law and on the facts, to strike the provision directing such payment, without costs, and otherwise affirmed. The failure of plaintiffs counsel to disclose that a prior oral application for a stay had . been denied (CPLR 2217, subd [b]) warrants criticism, even if, as is at least possible, the omission resulted from an error of judgment.. However, the record does not sustain Special Term’s direction to plaintiffs counsel to pay $1,000 to defendant "as costs and legal expenses.” Concur—Fein, J. P., Sandler, Sullivan, Bloom and Carro, JJ.